Name: Commission Regulation (EEC) No 550/89 of 1 March 1989 re-establishing the levying of customs duties on reception apparatus for radio-telephony, radio- telegraphy or radio-broadcasting falling within CN codes 8527, 8528 and 8529, originating in Malaysia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4257/88 apply
 Type: Regulation
 Subject Matter: trade;  communications;  tariff policy;  Asia and Oceania
 Date Published: nan

 3 . 3 . 89 Official Journal of the European Communities No L 60/35 COMMISSION REGULATION (EEC) No 550/89 of 1 March 1989 re-establishing the levying _ of customs duties on reception apparatus for radio-telephony, radio-telegraphy or radio-broadcasting falling within CN codes 8527 , 8528 and 8529, originating in Malaysia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4257/88 apply Whereas, in the case of reception apparatus for radio ­ telephony, radio-telegraphy or radio-broadcasting falling within CN codes 8527, 5828 and 5829 the individual ceiling was fixed at ECU 4 million ; whereas, on 25 January 1989, imports of these products into the Community originating in Malaysia reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against Malaysia, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4257/88 of 19 December 1988 applying generalized tariff preferences for 1989 in respect of certain industrial products originating in developing countries ('), and in particular Article 1 5 thereof, Whereas, pursuant to Articles 1 and 12 of Regulation (EEC) No 4257/88, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I within the framework of the preferential tariff ceiling fixed in column 7 of Annex I ; Whereas, as provided for in Article 13 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established : HAS ADOPTED THIS REGULATION : Article 1 As from 6 March 1989, the levying of customs duties suspended pursuant to Regulation (EEC) No 4257/88 shall be re-established on imports into the Community of the following products originating in Malaysia Order No CN code Description 10.1060 8527 11 10 852711 90 852721 10 8527 21 90 8527 29 00 8527 31 10 8527 31 91 8527 31 99 8527 32 10 8527 32 90 852739 10 852739 91 8527 39 99 8527 90 91 8527 90 99 Reception apparatus for radio-telephony, radio-telegraphy or radio-broadcasting, whether or not combined in the same housing with recording or reproducing apparatus or a clock Television receivers (including video monitors and video projectors), whether or not combined in the same housing; with radio-broadcast receivers or sound or video recording or reproduction apparatus, excluding video recording or reproducing apparatus incorporating a video turner and goods of codes 8528 10 50, 8528 10 71 , 8528 10 73, 8528 10 79 8528 10 61 8528 10 69 8528 10 80 8528 10 91 8528 10 98 8528 20 20 8528 20 71 8528 20 73 8528 20 79 8528 20 91 8528 20 99 ( «) OJ No L 375, 31 . 12. 1988, p. 1 . No L 60/36 Official Journal of the European Communities 3 . 3 . 89 Order No CN code Description 10.1060 (cont'd) 8529 10 20 8529 10 31 8529 10 39 8529 10 40 8529 10 50 8529 10 70 8529 10 90 8529 90 99 Parts suitable for use solely or principally with the apparatus of codes 8525 to 8528, excluding cabinets and cases Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 March 1989 . For the Commission Christiane SCRIVENER Member of the Commission